


EXHIBIT 10.49

*** CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.
THE OMITTED MATERIALS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION ***

FIRST AMENDMENT TO A LICENSE AGREEMENT
BETWEEN JOHNSON & JOHNSON CONSUMER COMPANIES, INC.
AND VION PHARMACEUTICALS, INC. DATED DECEMBER 31, 2007

Agreement made of December 31, 2007 by and between Vion Pharmaceuticals, Inc.,
having offices at Four Science Park, New Haven, CT 06511 (hereinafter referred
to as ‘‘VION’’) and Johnson & Johnson Consumer Companies, Inc., having an
address at 199 Grandview Road, Skillman, NJ 08558(hereinafter referred to as
‘‘JJCC’’).

WHEREAS, VION and JJCC entered into a License Agreement effective March 1, 2004
(‘‘Agreement’’);

WHEREAS, VION and JJCC wish to amend Section 3.3 as follows.

NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party, VION and JJCC agree as follows:

1.    Section 3.3 of the Agreement is hereby replaced with the following new
Section 3.3.

3.3    For each of the Fiscal Years of 2007, 2008, and 2009, an annual minimum
royalty shall be due and payable by JJCC based on Net Sales by JJCC or its
sublicensees of Licensed Products during such Fiscal Year in the amount of
[***]. If the Agreement is terminated during one of such Fiscal Years, then the
applicable minimum royalty for such Fiscal Year shall be prorated as of the date
of such termination (e.g., if JJCC terminates the Agreement on June 30, 2008,
then the Minimum Royalty Amount for Fiscal Year 2008 shall be [***] and there
should be no Minimum Royalty Amount for Fiscal Year 2008). In the event that the
running royalties paid to VION based on Net Sales by JJCC or its sublicensees of
Licensed Products during such Fiscal Year are less than the applicable Minimum
Royalty Amount for such Fiscal Year, then VION shall notify JJCC of the amount
of such shortfall. JJCC shall pay to VION the amount of such shortfall prior to
[***] days after such notice by VION. For avoidance of doubt, there shall be no
minimum royalty due to VION for Fiscal Year 2010 and thereafter.

2.    Except as specifically amended by this First Amendment to the License
Agreement, the Agreement shall continue in force and effect in accordance with
its terms as of the date of this First Amendment to the License Agreement.

IN WITNESS WHEREOF, this First Amendment has been duly executed as of the day
and year first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] JOHNSON & JOHNSON CONSUMER
COMPANIES, INC. [spacer.gif] [spacer.gif] VION PHARMACEUTICALS, INC. BY:
[spacer.gif] [spacer.gif] /s/ Francis
Florido                                     [spacer.gif] [spacer.gif] BY:
[spacer.gif] [spacer.gif] /s/ Howard B.
Johnson                                       [spacer.gif] [spacer.gif] NAME:
Francis Florido
TITLE: V.P. Business Development [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] NAME: Howard B. Johnson
TITLE:  President & CFO

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

*** Confidential


--------------------------------------------------------------------------------
